United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                     UNITED STATES COURT OF APPEALS
                              FIFTH CIRCUIT                     October 20, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 04-20246
                            Summary Calendar


                        FIDELIS OSAZUWA IDAHOSA,

                                                  Petitioner-Appellant,

                                 versus

         BUREAU OF IMMIGRATION AND CUSTOMS ENFORCEMENT;
          UNITED STATES DEPARTMENT OF HOMELAND SECURITY
                                           Respondents-Appellees.


          Appeal from the United States District Court
                for the Southern District of Texas
                          (H-03-CV-3944)


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

     Fidelis Osazuwa Idahosa appeals, pro se, the dismissal, for

lack of subject matter jurisdiction, of his complaint seeking

review of the denial of his application for naturalization.             Our

review is de novo.     Aparicio v. Blakeway, 302 F.3d 437, 441 (5th

Cir. 2002).

     Courts    may   review   the   denial   of   an   application      for

naturalization only after it has been reviewed in an administrative

hearing before an immigration officer. 8 U.S.C. § 1421(c). Idahosa



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
did not comply with the applicable regulations for obtaining such

a hearing.      See 8 C.F.R. § 336.2; 8 U.S.C. § 1421(c).        Because

Idahosa did not exhaust the available administrative remedies, the

district court lacked jurisdiction to review the denial of his

application for naturalization.      See 8 C.F.R. § 336.9(d); see also

Townsend   v.    United   States   Dep’t   of   Justice   Immigration   &

Naturalization Serv., 799 F.2d 179, 181 (5th Cir. 1986).

                                                             AFFIRMED




                                    2